This is an appeal by the Robins Dry Dock & Repair Company, employer, appellant, from a decision of the Unemployment Insurance Appeal Board affirming the decision of the claims reviewer holding that all money paid by the appellant pursuant to a stipulation in settlement of all claims of the claimant for “ back wages ” covering the period following a labor dispute during which claimant herein was without employment, constitutes “ wages ” as defined in the Unemployment Insurance Law. The evidence supports the decision of the Unemployment Insurance Appeal Board. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, with costs. Present —■ Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.